The Honorable Thomas McCarthy Senator, District 26 State Capitol Building, Room 331 Jefferson City, Missouri 65101
Dear Senator McCarthy:
This opinion is in response to your questions asking:
         Does Section 321.190 of the Revised Statutes of Missouri limit the amount of money which a fire protection district, established and conducting business under Chapter 321 of the Revised Statutes of Missouri, can expend for health insurance benefits provided to directors of that fire protection district pursuant to Section  67.150 of the Revised Statutes of Missouri?
         If such an expenditure limitation exists, how much can such fire protection district expend yearly for the health insurance benefits for the director/chairman, director/secretary, director/treasurer and non-officer director of its board of directors?
In Attorney General Opinion No. 33-89, a copy of which is enclosed, we concluded that directors of a fire protection district are eligible for health insurance benefits from the fire protection district pursuant to the provisions of Section67.150, RSMo 1986.
Section 67.150, RSMo Supp. 1990, provides in part:
 67.150. Insurance for elected officials and employees, political subdivision may contribute — contracting procedure. — 1. The governing body of any political subdivision may utilize the revenues and other available funds of the subdivision, as a part of the compensation of the elected officials and employees of the subdivision, to contribute to the cost of a plan, including a plan underwritten by insurance, for furnishing all or part of hospitalization or medical expenses, life insurance or similar benefits for the subdivision's elected officials and employees.
*         *         *
Section 321.190, RSMo Supp. 1990, authorizes an attendance fee to be paid to members of the board of directors of a fire protection district. Section 321.190, RSMo Supp. 1990, provides:
 321.190. Attendance fees authorized — reimbursement for expenses — secretary and treasurer, additional compensation, how set, limitation. — Each member of the board may receive an attendance fee not to exceed one hundred dollars for attending each regularly called board meeting, or special meeting, but shall not be paid for attending more than two in any calendar month, except that in a county of the first class having a charter form of government, he shall not be paid for attending more than four in any calendar month. In addition, the chairman of the board of directors may receive fifty dollars for attending each regularly or specially called board meeting, but shall not be paid the additional fee for attending more than two meetings in any calendar month. Each member of the board shall be reimbursed for his actual expenditures in the performance of his duties on behalf of the district. The secretary and the treasurer, if members of the board of directors, may each receive such additional compensation for the performance of their respective duties as secretary and treasurer as the board shall deem reasonable and necessary, not to exceed one thousand dollars per year. The circuit court having jurisdiction over the district shall have power to remove directors or any of them for good cause shown upon a petition, notice and hearing.
Section 321.190, RSMo Supp. 1990, makes no reference to health insurance. The authority for providing health insurance is found in Section 67.150, RSMo Supp. 1990. Because Section321.190, RSMo Supp. 1990, does not mention health insurance, it does not impose a limit on the amount of money that can be expended for health insurance benefits as authorized by Section67.150, RSMo Supp. 1990. Therefore, we conclude that Section321.190, RSMo Supp. 1990, does not limit the amount of money which a fire protection district, established and conducting business under Chapter 321, RSMo, can expend for health insurance benefits provided to directors of the fire protection district pursuant to Section 67.150, RSMo Supp. 1990.
Because of our answer to your first question, it is not necessary to address your second question.
CONCLUSION
It is the opinion of this office that Section 321.190, RSMo Supp. 1990, does not limit the amount of money which a fire protection district, established and conducting business under Chapter 321, RSMo, can expend for health insurance benefits provided to directors of the fire protection district pursuant to Section 67.150, RSMo Supp. 1990.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General
Enclosure: Opinion No. 33-89